UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity: 333-206987-01 Central Index Key Number of Issuing entity: 0001696707 BBCMS Mortgage Trust 2017-C1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206987 Central Index Key Number of depositor: 0001541480 Barclays Commercial Mortgage Securities LLC (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000312070 Barclays Bank PLC (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001685185 UBS AG (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001592182 Rialto Mortgage Finance, LLC (Exact name of Sponsor as specified in its charter) Daniel Vinson (212) 412-7519 (Name and telephone number, including area code, of the person to contact in connection with this filing) INFORMATION TO BE INCLUDED IN THIS FORM Item 1. File an Asset Data File in accordance with Exhibit 601(b)(102) (17 CFR 229.601(b)(102)). Item 2. File an Asset Related Document in accordance with Exhibit 601(b)(103) (17 CFR 229.601(b)(103)). SIGNATURES The depositor has duly caused this Form to be signed on its behalf by the undersigned hereunto duly authorized. Barclays Commercial Mortgage Securities LLC (Depositor) /s/ Spencer Kagan Spencer Kagan, Vice President Dated : August 28, 2017 EXHIBIT INDEX Exhibit
